1    Candice L. Fields - SBN 172174
     CANDICE FIELDS LAW
2    455 Capitol Mall, Suite 802
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     CHRISTINA BENNETT
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   NO. 2:18-cr-00069-GEB
12                      Plaintiff,               STIPULATION AND [PROPOSED] ORDER
                                                 TO CONTINUE STATUS CONFERENCE
13         v.
                                                 DATE:         October 19, 2018
14   BRIDGET COILTON, et al.,                    TIME:         9:00 a.m.
                                                 JUDGE:        Hon. Garland E. Burrell, Jr.
15                      Defendant.
16
17         IT IS HEREBY STIPULATED between the parties through their respective
18   counsel, Assistant United States Attorney ROSANNE RUST, Assistant Federal
19   Defender LINDA C. ALLISON, attorney for BRIDGET COILTON, MICHAEL E.
20   HANSEN, attorney for WILLIAM BENNETT, and CANDICE L. FIELDS, attorney for
21   CHRISTINA BENNETT, that the status conference currently set for October 19, 2018,
22   be vacated and continued to January 11, 2019, at 9:00 a.m.
23         The parties further stipulate and agree that the time from the date of this
24   stipulation, October 15, 2018, through January 11, 2019, should be excluded from the
25   time calculations under the Speedy Trial Act. 18 U.S.C. § 3161.
26         The government has recently produced more than 33,000 pages of additional
27   discovery in this case. Defense counsel requires additional time to review the discovery
28

                                                -1-
1    and conduct further investigation. The parties therefore stipulate that the ends of justice
2    are served by the Court excluding such time, so that counsel for the defendants may
3    have reasonable time necessary for effective preparation, taking into account the
4    exercise of due diligence. 18 U.S.C. §3161(h)(7)(A) and (B)(iv) [reasonable time to
5    prepare] and Local Code T-4.
6           For all of these reasons, the parties stipulate and agree to exclude time from the
7    date of this stipulation October 15, 2018 to January 11, 2019, under the Speedy Trial
8    Act (18 U.S.C. § 3161) and the Local Rules.
9
10                                                     Respectfully submitted,
11   Dated: October 15, 2018                           McGREGOR W. SCOTT
                                                       United States Attorney
12
13                                                     /s/ Candice L. Fields for
                                                       ROSANNE RUST
14                                                     Assistant United States Attorney
15
     Dated: October 15, 2018                           HEATHER E. WILLIAMS
16                                                     Federal Defender
17
                                                       /s/ Candice L. Fields for
18                                                     LINDA C. ALLISON
                                                       Assistant Federal Defender
19                                                     Attorney for Defendant
                                                       BRIDGET COILTON
20
21   Dated: October 15, 2018                           /s/ Candice L Fields for
                                                       MICHAEL E. HANSEN
22                                                     Attorney for WILLIAM BENNETT
23
24   Dated: October 15, 2018                           /s/ Candice L. Fields
                                                       CANDICE L. FIELDS
25                                                     Attorney for CHRISTINA BENNETT
26
27
28

                                                 -2-
1                                             ORDER
2           IT IS HEREBY ORDERED that the status conference hearing set for October 19,
3    2018, at 9:00 a.m., be vacated and continued to January 11, 2019, at 9:00 a.m.
4           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
5    et seq., within which trial must commence, the time period from the date of this order
6    though January 11, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161
7    (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted by
8    the Court at both parties’ request on the basis of the Court’s finding that the ends of
9    justice served by taking such action outweigh the best interest of the public and the
10   defendant in a speedy trial.
11          Dated: October 18, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
